Exhibit 10.56
            
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.






SECOND AMENDMENT TO DISTRIBUTION AGREEMENT


This Second Amendment to the Distribution Agreement ("Second Amendment") is
between Vericel Corporation ("Vericel") and Orsini Pharmaceutical Services, Inc.
(“Orsini"). This Second Amendment is effective as of October 13, 2017
("Effective Date").


Whereas, Vericel and Orsini are parties to a Distribution Agreement dated May
15, 2017 (the "Distribution Agreement"), under which Vericel appointed Orsini as
a specialty pharmacy distributor for Carticel® and MACI®;


Whereas, the Parties desire to modify the payment terms of the Distribution
Agreement;


Whereas, the Parties now wish to update the Distribution Agreement to reflect
these changes;


Therefore, the Parties agree to amend the Distribution Agreement as follows:


1.
Exhibit A. The first paragraph under Payment Terms shall be deleted and replaced
with the following:



Beginning January 1, 2018, for all Product invoiced by Vericel, Orsini shall pay
Vericel in full, including payment of applicable Taxes, at the [***] for Product
ordered by Orsini. Full payment is due from Orsini [***] days from the invoice.
If Orsini makes full payment within [***] days from the date of invoice from
Vericel, Orsini shall be entitled to a [***] reduction of the invoiced amount.


Orsini shall pay all invoices dated before August 20, 2017 pursuant to the
invoice’s due date.


Notwithstanding the foregoing, for all invoices dated between August 20, 2017
and September 30, 2017, the Parties agree that the payment from Orsini is due to
Vericel [***] days from the invoice date.


2.
No Other Changes. Except as provided in this Amendment, the terms and conditions
of the Distribution Agreement will continue in full force.





IN WITNESS WHEREOF, the parties executed this Second Amendment as of its
Effective Date.


Vericel Corporation                    Orsini Pharmaceutical Services, Inc.




By: /s/ Daniel Orlando                 By: /s/ Michael Fieri
Name: Daniel Orlando                    Name: Michael Fieri
Title:    Chief Operating Officer                Title:    President and CEO


Date: 10.13.2017                      Date: 10.13.2017     





